Mr. Justice Phillips delivered the opinion of the court: The Foreman Trust and Savings Bank, formerly named Foreman Bros. Banking Co., trustee, brings his suit to recover a refund of inheritance tax under the provisions of Section 25 of the Illinois Inheritance Tax laws. The claimant was duly appointed executor of the last will and codicil of George Andrin, deceased, as shown by probate court records of Cook county, Illinois. The tax was legally entered and paid under the conditions of the estate as it then existed. On proper proceedings thereafter, the inheritance on re-assessment by .the court, showed by the record evidence to be $1681.65 due on refund to claimant, with interest from 21st day of July, 1920, per annum from date. The Attorney General files his answer admitting the correctness of claim and consents to the allowance in writing to said demand and the amount so found due. It is accordingly found by the court that the claimant is entitled to the sum claimed, with interest as aforesaid. The court accordingly awards the claimant the sum of $1,681.65 with interest from July 1,1920.